Fourth Court of Appeals
                                San Antonio, Texas
                                       June 29, 2015

                                   No. 04-15-00052-CV

                       Billy C. WHITFIELD and Carolyn Whitfield,
                                      Appellants

                                             v.

                              Charles Thomas ONDREJ, et al.
                                         Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 12-10-00231-CVK
                          Honorable Stella Saxon, Judge Presiding


                                      ORDER

       The appellees’ agreed motion for extension of time to file brief is GRANTED. Time is
extended to August 7, 2015.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court